         Case 4:20-cv-00531-BRW Document 5 Filed 05/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CONRAY CARROLL                                                                   PETITIONER
ADC #110901

V.                           CASE NO. 4:20-CV-531-BRW-BD

DEXTER PAYNE, Director,
Arkansas Department of Correction                                               RESPONDENT

                                            ORDER

       I have received the Recommended Disposition filed by Magistrate Judge Beth Deere.

After careful review of the Recommended Disposition, Mr. Carroll’s objections, and a de novo

review of the record, I approve and adopt the Recommendation in all respects.

       Accordingly, Mr. Carroll’s petition for writ of habeas corpus (Doc. No. 2) is

DISMISSED, without prejudice, and his motion for leave to proceed in forma pauperis (Doc.

No. 1) is denied as moot.

       IT IS SO ORDERED, this 29th day of May, 2020.



                                                Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE




                                               1
